             Case 1:19-cv-08120-RA Document 40 Filed 07/20/20 Page 1 of 2
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 7/20/2020

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND, APPRENTICESHIP,
JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND;
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
RELIEF AND CHARITY FUND; and THE                                   19-CV-8120 (RA)
NEW YORK CITY AND VICINITY
CARPENTERS LABOR-MANAGEMENT                                             ORDER
CORPORATION,

                            Plaintiffs,

                       v.

DUNCAN PARTNERS, LLC,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

        On May 15, 2020, Plaintiffs moved for a default judgment against Defendant Duncan

Partners, LLC. On May 20, the Court gave Defendant until June 19, 2020 to file answering

papers and serve them upon Plaintiffs. See Dkt. 38. In that same Order, the Court informed the

parties that “[i]n light of the COVID 19-crisis, [it] will not have a show cause hearing and will

instead resolve this matter on the papers,” warning that “[i]f Duncan Partners fails to respond by

June 19, 2020 or fails to request an extension to do so, judgment will be entered for Plaintiffs.”

Id. (emphasis in original). That Order further required “Plaintiffs to serve a copy of the motion

for default judgment, any supporting papers, and this Order by June 1, 2020 on Duncan

Partners” and to “file proof of services of these documents with the Court.” Id. (emphasis in

original).
           Case 1:19-cv-08120-RA Document 40 Filed 07/20/20 Page 2 of 2




         In reviewing Plaintiffs’ default judgment motion, it is unclear to the Court whether

 Plaintiffs served the May 20th order, see Dkt. 38, on Defendant. The affidavit of service, filed

 on May 27, states only that Defendant was served with the “‘SO-ORDERED’ Order signed by

 the Hon. Ronnie Abrams, Dated May 20, 2020,” in addition to the default judgment motion and

 supporting papers. That “‘SO-ORDERED’ Order,” however, could refer to the Partial Stipulation

 of Dismissal, which the Court “SO ORDERED” and signed on May 20, see Dkt. 37, and not the

 May 20th Order informing Defendant that it had until June 19 to respond to Plaintiffs’ motion for

 default judgment.

         Accordingly, no later than July 22, 2020, Plaintiffs shall file a letter, confirming that they

 properly served Defendant with the proper May 20th Order, see Dkt. 38.

 SO ORDERED.

Dated:     July 20, 2020
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
